DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-8, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written in claim, rather than narrative form.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Namely the title should include recited wavelength aspects to allow the application to be categorized.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 20140019044, English translation citations refer to corresponding paragraph numbers of Korean Publication).

Regarding claim 1, Choi discloses multi-aperture imaging device, (Abstract, shown Figure 10, multiple optical window apertures 12) comprising: 5an image sensor; (paragraph 0033, shown figure 10, image generation unit 20 generally may be regarded as effecting an image sensor; in the alternative the array of image sensors 22/23 may together be taken as the image sensor) an array of adjacently arranged optical channels, (shown Figure 10, there is an optical channel for each optic 27, such that together there is a circular array of optical channels-see paragraph 0034-path between mirror 15 and splitter 24) wherein each optical channel comprises an optic for imaging at least one partial field of view of a total field of view onto an image sensor area of the image sensor, (paragraph 0034, shown figure 10, as an interpretation note, this is interpreted as an optical element in the above optical path as in the instant patent application, optic 27 is the same, and each optic 27 implicates a partial view of the total 360 degree view of the imaging apparatus of Figure 10 for imaging onto a corresponding imaging sensor)10 a beam-deflector for deflecting an optical path of the optical channels, (paragraph 0034, shown figure 10, a set of mirrors 24/25 may be considered the deflector, or a pair of optically coupled mirrors 24/25 may be considered the deflector) wherein the beam-deflector comprises a first beam-deflecting area operative for a first wavelength range of electromagnetic radiation passing through the optical 15channel; (paragraph 0034, Abstract, either of mirrors 24 or 25 of the deflector may be considered a first beam deflecting area for a first wavelength which may be far-infrared or mid-infrared) and a second beam-deflecting area operative for a second wavelength range of the electromagnetic radiation passing through the optical channels, the second wavelength range being different from the first wavelength range. (paragraph 0034, Abstract, either of mirrors 24 or 25 of the deflector may be considered a second beam deflecting area for a second wavelength which may be far-infrared or mid-infrared)
Regarding claim 2, Choi discloses configured to capture with the 20image sensor a first capturing of the total field of view using the first beam-deflecting area so that the first capturing is based on the first wavelength range; (here the beam deflecting area is the set of mirrors 24/25, one set of the set of mirrors 24/25 coupled to the image sensors causes the image sensors to perform a first capturing of the total field of view in the first wavelength range) and to capture with the image sensor a second capturing of the total field of view using the second beam-deflecting area so that the second capturing is based on the second wavelength range. (here the beam deflecting area is the set of mirrors 24/25, one set of the set of mirrors 24/25 coupled to the image sensors causes the image sensors to perform a second capturing of the total field of view in the second wavelength range)
Regarding claim 9, Choi discloses wherein the beam-deflector is configured, for acquiring a first capturing of the total field of view, to comprise a tilt angle α1 of 45°±10° of the first beam-deflecting area with respect to the image sensor, (as shown in Figure 10, each set of mirrors 24/25 is orientated at an approximate angle of 45 degrees relative to the image sensor areas 22/23, respectively) and, for acquiring a second capturing of the total field of view, to comprise a tilt angle α2 of 45° 100 of the second beam-deflecting area with respect to the image 35sensor. (as shown in Figure 10, each set of mirrors 24/25 is orientated at an approximate angle of 45 degrees relative to the image sensor areas 22/23, respectively)
Regarding claim 10, Choi discloses configured to capture the total field of view through at least two partial fields of view, (shown in Figure 10, and with reference to Figure 8, the set of apertures 12 in the 360 degrees capturing view of the imaging device may be sub-divided into sub-views, for example 180 degrees for a sub-set of apertures 12) and to capture at least one of the partial fields of view through at least one first optical channel and one second 5optical channel. (shown Figure 10, each aperture 12 is coupled to an optical channel, and a 180 degree sub-view will have at least two apertures, and thus first and second optical channels)
Regarding claim 15, Choi discloses wherein the image sensor areas are configured to generate images in the first wavelength range and to generate 25images in the second wavelength range. (Abstract, paragraph 0034, images generated in both far-IR and mid-IR bandwidths-see Figure 10, set of sensor areas 22/23)
Regarding claim 16, Choi discloses wherein the pixels of the image sensor areas are configured to generate images in the first wavelength range and to at least partially generate images in the second wavelength range. (Abstract, paragraph 0034, images generated in both far-IR and mid-IR bandwidths-see Figure 10, set of sensor areas 22/23)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Elie (US 2017/0096144).

Regarding claim 3, Choi fails to disclose the recited; however, Elie teaches configured to determine a depth map for the first capturing using the second capturing. (paragraph 0005 in conjunction with paragraph 0020, depth map derived from two image captures from two different IR wavelengths)
It would have been obvious to one of skill in the art before the effective filing date of the instant application to use two IR wavelengths to use to obtain two IR images to obtain a depth map from the images, because Elie teaches that using two different IR wavelength based images generates an enhanced depth map which properly accounts for ice and water in the imaging area. (paragraphs 0003 and 0034)
Regarding claim 21, Choi discloses device comprising a multi-aperture imaging device, (Abstract, shown Figure 10, multiple optical window apertures 12) said multi-aperture imaging device comprising: 5an image sensor; (paragraph 0033, shown figure 10, image generation unit 20 generally may be regarded as effecting an image sensor; in the alternative the array of image sensors 22/23 may together be taken as the image sensor) an array of adjacently arranged optical channels, (shown Figure 10, there is an optical channel for each optic 27, such that together there is a circular array of optical channels-see paragraph 0034-path between mirror 15 and splitter 24) wherein each optical channel comprises an optic for imaging at least one partial field of view of a total field of view onto an image sensor area of the image sensor, (paragraph 0034, shown figure 10, as an interpretation note, this is interpreted as an optical element in the above optical path as in the instant patent application, optic 27 is the same, and each optic 27 implicates a partial view of the total 360 degree view of the imaging apparatus of Figure 10 for imaging onto a corresponding imaging sensor)10 a beam-deflector for deflecting an optical path of the optical channels, (paragraph 0034, shown figure 10, a set of mirrors 24/25 may be considered the deflector, or a pair of optically coupled mirrors 24/25 may be considered the deflector) wherein the beam-deflector comprises a first beam-deflecting area operative for a first wavelength range of electromagnetic radiation passing through the optical 15channel; (paragraph 0034, Abstract, either of mirrors 24 or 25 of the deflector may be considered a first beam deflecting area for a first wavelength which may be far-infrared or mid-infrared) and a second beam-deflecting area operative for a second wavelength range of the electromagnetic radiation passing through the optical channels, the second wavelength range being different from the first wavelength range. (paragraph 0034, Abstract, either of mirrors 24 or 25 of the deflector may be considered a second beam deflecting area for a second wavelength which may be far-infrared or mid-infrared)
Choi fails to disclose configured to generate a depth map of the total field of view.
However, Elie teaches configured to generate a depth map of the total field of view. (paragraph 0005, depth map generated from IR images)
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 22, Choi discloses not comprising an additional infrared camera. (Abstract, illustrated Figure 10 at 20, the device of Choi has a single image generating unit 20, and the optical paths from the apertures 12 preclude use of a further infrared camera, thus disclosing the recited)
Furthermore, Elie teaches use of a single camera device, (Figure 2) thus teaching to use a single infrared camera for capturing multiple wavelengths, and not use of a further camera, just as recited. 
Regarding claim 23, Choi discloses configured to capture the total field of view from a perspective, and not providing a stereoscopic capturing of the total field of view. (paragraph 0034, figure 10, 360 degree view captured from imaging device perspective, and IR images are compiled without, or instead of, stereoscopic capturing)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaines (US 2014/0055624) teaches use of a mirror to provide dual-imaging to a single imaging plane.
Wippermann (US 2018/0176471) is to be taken as Applicant’s background art with an international publication date proceeding the 1 year grace period. 
Justice (US 2014/0110585) cited by the international searching authority, is here assessed to be structurally different from the disclosure of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
July 26, 2022